Exhibit 10.25.3


EXECUTION VERSION


GUARANTY
THIS GUARANTY, dated as of February 9, 2018 (as amended, restated, supplemented,
or otherwise modified from time to time, this “Guaranty”), is made by Ditech
Holding Corporation (formerly known as Walter Investment Management Corp.), a
Maryland corporation (the “Guarantor”), in favor of Credit Suisse First Boston
Mortgage Capital LLC as administrative agent (the “Administrative Agent”) for
the benefit of Buyer Parties (defined below).
RECITALS
The Administrative Agent entered into that certain Second Amended and Restated
Master Repurchase Agreement, by and among Administrative Agent, Credit Suisse
AG, a company incorporated in Switzerland, acting through its Cayman Islands
Branch (“CS Cayman”), Alpine Securitization LTD (“Alpine” and together with CS
Cayman, “CS Buyers”), Barclays Bank PLC (“Barclays”, and together with the CS
Buyers, the “Buyers”), Reverse Mortgage Solutions, Inc. (“Seller”), RMS REO CS,
LLC (“CS REO Subsidiary”) and RMS REO BRC, LLC (“Barclays REO Subsidiary”, and,
together with the CS REO Subsidiary, the “REO Subsidiaries”, and together with
the Seller, each a “Seller Party” and collectively, the “Seller Parties”), dated
as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”).
On or about November 30, 2017, Walter Investment Management Corp. filed a case
under Chapter 11 of the Bankruptcy Code styled as In re Walter Investment
Management Corp., Case No. 17-13446-jlg.
It is a condition precedent to continuing Transactions on and after the Plan
Effective Date and the obligation of the Administrative Agent on behalf of
Buyers to enter into future Transactions under the Repurchase Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Administrative
Agent for the benefit of Buyer Parties.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to continue to enter into Transactions under the
Repurchase Agreement, the Guarantor hereby agrees with the Administrative Agent
and Buyers, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, capitalized terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.
(b)    For purposes of this Guaranty, “Bankruptcy Code” shall mean title 11 of
the United States Code, 11 U.S.C. § 101, et seq., as amended from time to time.
(c)    For purposes of this Guaranty, “Bankruptcy Court” shall mean the United
States Bankruptcy Court for the Southern District of New York having
jurisdiction over the Case or any other court having jurisdiction over the Case,
including, to the extent of the withdrawal of any


LEGAL02/37712095v8

--------------------------------------------------------------------------------




reference under 28 U.S.C. § 157, the United States District Court for the
Southern District of New York.
(d)    For purposes of this Guaranty, “Buyers” shall mean CS Cayman, Alpine,
Barclays and each Buyer identified by the Administrative Agent from time to time
pursuant to the Administration Agreement, and “Buyer Parties” shall mean the
Administrative Agent and the Buyers.
(e)    For purposes of this Guaranty, “Credit Agreement” shall mean that certain
Second Amended and Restated Credit Agreement dated as of February 9, 2018, among
Guarantor, as borrower, the lenders party thereto and Credit Suisse AG, Cayman
Islands Branch as administrative agent and collateral agent as it may be
amended, supplemented or otherwise modified (including, without limitation, by a
waiver of any terms thereof) from time to time. To the extent provisions of the
Credit Agreement are incorporated by reference and such provisions use other
defined terms set forth in the Credit Agreement, such defined terms are hereby
incorporated by reference as well; provided, that if any such provisions or
defined terms are subsequently amended or modified, the provisions and defined
terms that are incorporated by reference shall be deemed to be such amended or
modified provisions and defined terms. Notwithstanding that the Credit Agreement
may be terminated, the provisions incorporated by reference into this Guaranty
shall survive and continue to bind the Guarantor hereunder.
(f)    For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of the Seller Parties (in whatever capacity they act) under the
Repurchase Agreement or other Program Agreements to the Administrative Agent and
Buyers, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, or out of or
in connection with the Repurchase Agreement and any other Program Agreements,
and any other document made, delivered or given in connection therewith or
herewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, interest and
fees that accrue after the commencement by or against any Seller Party or
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and all fees and disbursements of
counsel to the Administrative Agent and Buyers that are required to be paid by a
party to the Transactions pursuant to the terms of the Program Agreements and
costs of enforcement of this Guaranty) or otherwise. “Debtor Relief Law” means
any law, administration, or regulation relating to reorganization, winding up,
administration, composition or adjustment of debts or otherwise relating to
bankruptcy or insolvency.  
2.    Guaranty.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of Buyer Parties the prompt and complete
payment and performance by the Seller Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations. The Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, with a notice to Guarantor (provided failure to give notice will not


- 2 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




affect the validity of such extension or renewal) but without further assent
from it, and it will remain bound upon this Guaranty notwithstanding any
extension or renewal of any Obligation. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable provisions of any similar federal or state law.
(b)    The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Administrative Agent or Buyers in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty. This Guaranty shall remain in full
force and effect until the later of (i) the termination of the Repurchase
Agreement or (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller Parties may be free from any Obligations.
The Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives, to
the extent permitted by applicable law, any right to require that any resort be
had by the Administrative Agent or any Buyer to any security held for payment of
the Obligations or to any balance of any deposit, account or credit on the books
of any Person.
(c)    No payment or payments made by the Seller Parties or any other Person or
received or collected by the Administrative Agent from the Seller Parties or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Obligations until the Obligations are paid in full.
(d)     Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Administrative Agent for the benefit of
Buyer Parties on account of the Guarantor’s liability hereunder, the Guarantor
will notify the Administrative Agent in writing that such payment is made under
this Guaranty for such purpose.
3.    Right of Set-off. The Administrative Agent on behalf of Buyer Parties is
hereby irrevocably authorized at any time and from time to time without prior
notice to the Guarantor, any such notice being hereby waived by the Guarantor,
to set off and appropriate and apply any and all monies and other property of
the Guarantor, deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent and
Buyers or any affiliate thereof to or for the credit or the account of the
Guarantor, or any part thereof in such amounts as the Administrative Agent on
behalf of Buyer Parties may elect, on account of the Obligations and liabilities
of the Guarantor hereunder and claims of every nature and description of the
Administrative Agent on behalf of Buyer Parties


- 3 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




against the Guarantor, in any currency, whether arising hereunder, under the
Repurchase Agreement and the other Program Agreements or otherwise, as the
Administrative Agent on behalf of Buyer Parties may elect, whether or not the
Administrative Agent has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. The
Administrative Agent shall notify the Guarantor promptly after exercise of any
such set-off and the application made by the Administrative Agent on behalf of
Buyer Parties, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Administrative
Agent on behalf of Buyer Parties under this paragraph are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or Buyers may have.
4.    Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or Buyers, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or Buyers against
the Seller Parties or any other guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or Buyers for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Seller Parties or any other guarantor
in respect of payments made by the Guarantor hereunder, until all amounts owing
to the Administrative Agent or Buyers by the Seller Parties on account of the
Obligations are paid in full and the Repurchase Agreement and the other Program
Agreements are terminated. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amounts shall be held by the Guarantor in trust
for the Administrative Agent, segregated from other funds of the Guarantor, and
shall, forthwith upon receipt by the Guarantor, be turned over to the
Administrative Agent in the exact form received by the Guarantor (duly indorsed
by the Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
5.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without prior notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent may be rescinded by the Administrative Agent, and any of
the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or
Buyers, and the Repurchase Agreement and the other Program Agreements, and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. The Administrative Agent
shall have no obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or any property subject thereto.
When making any demand hereunder against the Guarantor, the Administrative Agent
may, but shall be under no obligation to, make a similar


- 4 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




demand on the Seller Parties or any other guarantor, and any failure by the
Administrative Agent to make any such demand or to collect any payments from the
Seller Parties or any such other guarantor or any release of the Seller Parties
or such other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or Buyers
against the Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
6.    Guaranty Absolute and Unconditional.
(a)    Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Seller Parties or the Guarantor, on
the one hand, and the Administrative Agent on behalf of Buyer Parties, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guaranty. Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Seller Parties or the Guarantor with respect to the Obligations. This Guaranty
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity or enforceability of the Repurchase
Agreement and the other Program Agreements, any of the Obligations or any lien
on the collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, (ii)
any defense, set-off or counterclaim which may at any time be available to or be
asserted by the Seller Parties against the Administrative Agent or Buyers, (iii)
any defense Guarantor has to performance hereunder and any other circumstance
whatsoever (with or without notice to or knowledge of the Seller Parties or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Seller Parties for the Obligations, or of the
Guarantor under this Guaranty, in bankruptcy or in any other instance, (iv) the
benefit of any statute of limitations affecting the Guarantor's liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to the Guarantor's liability hereunder, or (v) any defense arising by
reason of or deriving from (1) any claim or defense based upon an election of
remedies by the Administrative Agent, such as nonjudicial foreclosure, or (2)
any election by the Administrative Agent under Section 1111(b) of the Bankruptcy
Code, as now and hereafter in effect (or any successor statute), to limit the
amount of, or any collateral securing, its claim against the Guarantor. When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent may, but shall be under no obligation, to pursue such
rights and remedies that they may have against the Seller Parties or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent to pursue such other rights or remedies or to collect any payments from
the Seller Parties or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Seller Parties or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve


- 5 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent on behalf of Buyer Parties against the Guarantor.
This Guaranty shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the Guarantor and their successors and
assigns thereof, and shall inure to the benefit of the Administrative Agent, the
Buyers and their respective successors, indorsees, transferees and assigns,
until all the Obligations and the obligations of the Guarantor under this
Guaranty shall have been satisfied by payment in full, notwithstanding that from
time to time during the term of the Repurchase Agreement and the other Program
Agreements, the Seller Parties may be free from any Obligations.
(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Administrative Agent
and Buyers as follows:
(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Administrative Agent and Buyers any claim or defense
based upon, an election of remedies by the Administrative Agent and Buyers which
in any manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against the Seller Parties or
any other guarantor for reimbursement or contribution, and/or any other rights
of the Guarantor to proceed against the Seller Parties, against any other
guarantor, or against any other person or security.
(ii)    Guarantor is presently informed of the financial condition of the Seller
Parties and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller Parties’ financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information. Absent a written request for such
information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.
(iii)    Guarantor has independently reviewed the Repurchase Agreement, and the
other Program Agreements and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guaranty to the Administrative Agent, Guarantor is not in
any manner relying upon the validity, and/or enforceability, and/or attachment,
and/or perfection of any Liens or security interests of any kind or nature
granted by the Seller Parties or any other guarantor to the Administrative
Agent, now or at any time and from time to time in the future.
7.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency,


- 6 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




bankruptcy, dissolution, liquidation or reorganization of the Seller Parties or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Seller Parties or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
8.    Payments. Guarantor hereby agrees that the Obligations will be paid to the
Administrative Agent without set-off or counterclaim in U.S. Dollars.
9.    Representations and Warranties. Guarantor makes and represents to
Administrative Agent and Buyers as of the date hereof and as of each Purchase
Date for any Transaction under the Repurchase Agreement and the other Program
Agreements, the following representations and warranties:
(a)    The Guarantor (i) is a duly organized and validly existing corporation in
good standing under the laws of the State of Maryland, (ii) has the corporate
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications, unless such failure is not
reasonably likely (either individually or in the aggregate) to cause a Material
Adverse Effect.
(b)    The execution, delivery and performance of this Guaranty (i) have been
duly authorized by all necessary limited liability company action on the part of
Guarantor, (ii) will not violate any provision of applicable law, statue, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority applicable to Guarantor, (iii) will not violate any
provision of the organizational documents of Guarantor, (iv) will not violate or
result in a default under any provision of any indenture, material agreement,
bond, note or other similar material instrument to which Guarantor is a party or
by which Guarantor or any of its properties or assets are bound, and (v) will
not result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any properties or assets of Guarantor.
(c)    This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject (i)
as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and (ii) to general
principles of equity.
(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by Administrative Agent to Seller Parties pursuant to the
Repurchase Agreement and the other Program Agreements.
10.    Reserved.
11.    Negative Covenants. Guarantor covenants and agrees with Administrative
Agent and Buyers that, during the term of the Repurchase Agreement it will make
those covenants and agreements with Administrative Agent and Buyers as set forth
in Sections 6.03, 6.07, 6.08 and 6.09


- 7 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




of the Credit Agreement which are hereby incorporated by reference, mutatis
mutandis. When making those covenants and agreements set forth in the Credit
Agreement with the Administrative Agent and Buyers under this Guaranty, the
defined terms used therein unless modified hereunder shall have the meanings set
forth in the Credit Agreement and section references and references to schedules
and exhibits shall refer to those sections, schedules and exhibits in the Credit
Agreement. To the extent provisions of the Credit Agreement are incorporated by
reference and such provisions use other defined terms set forth in the Credit
Agreement, such defined terms are hereby incorporated by reference as well.
Notwithstanding that the Credit Agreement may be terminated, the provisions
incorporated by reference into this Guaranty shall survive and continue to bind
the Guarantor hereunder. Notwithstanding the foregoing, the following defined
terms used in Article 6 of the Credit Agreement and sections in Article 6 of the
Credit Agreement shall have the following meanings and/or usages and are hereby
amended as follows under the Program Agreements:
•
“Borrower” shall mean “Guarantor”.

•
The reference to the term “Closing Date” in the definition of Unrestricted
Subsidiary (as used in Article 6) shall mean the “Closing Date” as defined in
the Credit Agreement.

•
The use of the terms “Default” and “Event of Default” in Section 6.03 of the
Credit Agreement as incorporated herein by reference shall mean a Default or
Event of Default under the Credit Agreement and a Default or Event of Default
solely related to Section 15(n)(Guarantor Breach) of the Repurchase Agreement.

•
All references to restrictions on dividends imposed on any Person other than the
Guarantor shall be deemed deleted.

12.    Credit Agreement. Guarantor shall promptly provide to Administrative
Agent all amendments, waivers, modifications and supplements to the Credit
Agreement; provided, however, that the obligations under this Section 12 will be
deemed to be satisfied by Guarantor through arranging for Administrative Agent
to receive automatic email notifications from Guarantor with respect to such
items.
13.    Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing (subject to any applicable cure period),
the Guarantor agrees that, as between the Guarantor and Administrative Agent,
the Obligations under the Repurchase Agreement and other Program Agreements may
be declared to be due for purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any such
declaration as against a Seller Party and that, in the event of any such
declaration (or attempted declaration), such Obligations shall forthwith become
due by the Guarantor for purposes of this Guaranty.
14.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such


- 8 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
15.    Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
16.    No Waiver; Cumulative Remedies. The Administrative Agent shall not by any
act (except by a written instrument pursuant to paragraph 17 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
17.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent on behalf of Buyer Parties, provided that any provision
of this Guaranty may be waived by the Administrative Agent on behalf of Buyer
Parties in a letter or agreement executed by the Administrative Agent or by
facsimile or electronic transmission from the Administrative Agent. This
Guaranty shall be binding upon the successors and assigns of the Guarantor and
shall inure to the benefit of the Administrative Agent on behalf of Buyer
Parties and its respective successors and assigns. Administrative Agent has the
sole, exclusive and non-delegable right and power to enforce this Agreement, the
Repurchase Agreement, and any other Program Agreement against the Guarantor, as
agent for the other Buyers notwithstanding any term, conditions or provision of
this Guaranty or any other Program Agreement to the contrary.
18.    Notices. Any and all notices, statements, demands or other communications
hereunder may be given by a party to the other by mail, email, facsimile,
messenger or otherwise to the address specified below, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.


- 9 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




If to Guarantor:

Ditech Holding Corporation
1100 Virginia Drive, Suite 100A
Fort Washington, PA 19034
Attention: General Counsel
Telephone: (207) 419-6297


If to Administrative Agent:
Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
If to Barclays:
Barclays Bank PLC
745 Seventh Avenue, 5th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Phone Number: 212-528-7482
E mail: joseph.o’doherty@barclays.com


with a copy to:


Barclays Bank PLC
745 Seventh Avenue, 20th Floor
New York, New York 10019
Attention: Legal Department—RMBS Warehouse Lending
19.    Reserved.


- 10 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




20.    Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS. GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE
ADMINISTRATIVE AGENT THAT THE PROVISIONS OF THIS SECTION 19 CONSTITUTE A
MATERIAL INDUCEMENT UPON WHICH THE ADMINISTRATIVE AGENT HAS RELIED, IS RELYING
AND WILL RELY IN ENTERING INTO THIS GUARANTY. GUARANTOR MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE ADMINISTRATIVE AGENT TO THE WAIVER OF ITS RIGHTS TO TRIAL BY
JURY. THE ADMINISTRATIVE AGENT OR THE BUYERS MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE GUARANTOR TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
21.    Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Seller Parties or Guarantor relative to the subject
matter hereof not reflected herein.
22.    Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations. A separate action may be brought against the Guarantor to enforce
this Guaranty whether or not a Seller Party or any other person or entity is
joined as a party.
23.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Seller Party under the Repurchase Agreement and the other
Program Agreements is stayed upon the insolvency or bankruptcy or reorganization
of such Seller Party, all such amounts otherwise subject to acceleration under
the terms of such document shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Administrative Agent.
24.    Acknowledgments. Guarantor hereby acknowledges that:


- 11 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------




(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;
(b)    the Administrative Agent does not have any fiduciary relationship to the
Guarantor, and the relationship between the Administrative Agent and the
Guarantor is solely that of surety and creditor; and
(c)    no joint venture exists between the Administrative Agent, Buyers and the
Guarantor or among the Administrative Agent, Buyers, the Seller Parties and the
Guarantor.
25.    Intent. This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and the other Program Agreements and Transactions thereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
[Signature pages follow]




- 12 -
LEGAL02/37712095v8

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Ditech Holding Corporation, as Guarantor
By:_/s/ Cheryl A. Collins    
Name: Cheryl A. Collins

Title: Senior Vice President and Treasurer



Signature Page to the Guaranty (RMS)